Citation Nr: 0946854	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-01 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for bilateral shin splints.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The Veteran had active service from November 2000 to December 
2003.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Philadelphia, Pennsylvania 
which, in pertinent part, granted service connection for 
bilateral shin splints and hypertension and assigned 
noncompensable disability evaluations, effective December 21, 
2003.

Thereafter, the Boston, Massachusetts VARO assumed 
jurisdiction.

In April 2008, during the pendency of this appeal, the RO 
granted a higher disability rating of 10 percent for 
hypertension, effective December 21, 2003.  As a higher 
schedular evaluation for this disability is possible, the 
issue of entitlement to a rating in excess of 10 percent for 
hypertension remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's bilateral shin splints are productive of 
pain, but are not manifested by malunion of the tibia or 
fibula and there is no evidence to suggest that this 
disability causes any knee or ankle disability. 

2.  The Veteran has not been shown to have predominant 
diastolic blood pressure readings of 110 or more or 
predominant systolic readings of 200.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable evaluation for 
bilateral shin splints have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262 
(2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from the initial evaluations provided 
after the grant of service connection.  The courts have held 
that where the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
issues in this appeal arise from the Veteran's disagreement 
with the rating established with the grant of service 
connection.  The courts' reasoning in Hartman and Dunlap 
leads to the conclusion that further VCAA notice is not 
required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. See Dunlap, 21 Vet. App. at 119; Goodwin 
v. Peake, supra.  In this instance, the Board notes that the 
Veteran's representative contends that the VA did not 
properly inform the Veteran that he failed to fill out block 
9 of his January 2007 substantive appeal (VA Form 9).  
However, a November 2006 letter informed the Veteran of the 
Veteran's right for a hearing before the Board.

VA has complied with its duty to assist the Veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.


I.  Entitlement to an initial compensable disability 
evaluation for bilateral shin splints.

The Veteran's service-connected bilateral shin splints are 
currently rated noncompensable under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5262 [impairment of the 
tibia and fibula], See 38 C.F.R. § 4.27 (2009) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]; see also 38 
C.F.R. § 4.27 (2009) [unlisted disabilities requiring rating 
by analogy will be coded first the numbers of the most 
closely related body part and "99"].

"Shin splints" is a term referring to nonspecific pain that 
occurs in the lower legs during running.  It may result from 
a specific injury, such as a tibial stress fracture.  (See 
www.merck.com/mmpe/sec21/ch324/).  It has also been defined 
as a strain of the flexor digitorum longus muscle occurring 
in athletes, with pain along the shin.  See Dorland's 
Illustrated Medical Dictionary 1742 (30th ed. 2003). 

There is no rating code for shin splints.  The Veteran's 
service-connected disability is therefore rated by analogy.  
See 38 C.F.R. § 4.20 (2009) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). The Board 
has considered whether another rating code or codes are "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

Diagnostic Code 5262 for impairment of the tibia and fibula 
provides for a 10 percent rating where there is slight knee 
or ankle disability, with malunion of the tibia and fibula.  
A 20 percent rating is warranted where there is moderate knee 
or ankle disability, with malunion of the tibia and fibula.  
A 30 percent rating is warranted where there is marked knee 
or ankle disability, with malunion of the tibia and fibula, 
and finally, a 40 percent evaluation is warranted where 
nonunion of the tibia and fibula is productive of loose 
motion requiring a knee brace.

The Board observes that the words "slight", "moderate," and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009).  The Board 
observes that "slight" is defined as "small in amount or 
extent; not great or intense."  See Webster's New World 
Dictionary, Third College Edition (1988), 1262.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2009). 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Normal plantar 
flexion of the ankle is from 0 to 45 degrees and normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. 
§ 4.71a, Plate II. 

In March 2002 the Veteran presented with complaints of very 
painful shin splints when running.

The Veteran underwent a VA examination in October 2006.  He 
reported pain in his shins that occurred constantly.  The 
pain was elicited by physical activity and relieved with 
rest.  The bone condition had never been infected.  His 
functional impairment was not being able to walk or stand up 
for long periods of time.  On examination, the Veteran's 
posture was within normal limits and his gait was normal.  
Examination of his right and left fibula and right and left 
tibia, revealed normal findings.  The right and left knees 
showed no evidence of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  
Flexion of the knees was 140 degrees and extension was 0 
degrees.  The right and left joint function were not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The 
Veteran's right and left ankles showed no evidence of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Dorsiflexion was 20 
degrees and plantar flexion was 45 degrees.  The right and 
left joint function were not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The Veteran's EKG was within normal limits 
and the Veteran did not show up for X-rays.

The Veteran underwent a VA examination in March 2007.  The 
Veteran reported left leg pain from his mid calf distal along 
the medial border to his tibia which was increased slightly 
with pressure.  The pain was made worse by walking or 
running.  He had insoles for his shoes.  The Veteran was a 
college student and his calf pain did not interfere with his 
classes.  On examination, the Veteran was in no acute 
distress and his gait was completely symmetric.  The Veteran 
had pain at rest on his left side which was made worse with 
pressure.  Dorsiflexing the ankle increased the discomfort.  
Palpitation along the medial border of the tibia did not 
reveal any bony defects.  The left foot had a fairly normal 
configuration.  The left ankle dorsiflexed actively to 12 
degrees and passively to 15 degrees with some increased 
discomfort with active dorsiflexion.  Plantar flexion was to 
30/45 degrees with minimal discomfort either passively or 
actively.  The right ankle had no pain and had active and 
passive dorsiflexion to 20 degrees and plantar flexion to 35 
degrees.  The diagnosis was shin splints, left worse than 
right.

In order to warrant a compensable rating for the disability, 
the evidence must show the presence of periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
Otherwise, the evidence must show the presence of or the 
functional equivalent of slight knee or ankle disability, to 
include consideration of the effects of pain, incoordination, 
lack of endurance, and fatigability.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5262. 

Initially, the Board finds that a 10 percent evaluation is 
not for application under 38 C.F.R. § 4.59.  The October 2006 
and March 2007 VA examiners indicated that the Veteran's shin 
splints did not affect any joints.  While the veteran 
complained of pain in his shins, and the October 2006 and 
March 2007 VA examiners found tenderness of the shins, the 
evidence establishes that there was no functional impairment 
attributable to the Veteran's shin splints of the left and 
right legs.  Thus, a 10 percent rating is not for application 
under 38 C.F.R. § 4.59.

The Board acknowledges that the Veteran has limited flexion 
in the left ankle joint as indicated in the March 2007 VA 
examination.  The Board has considered the Veteran's 
complaints of lower leg pains and objective findings of 
minimal discomfort during range of motion of the left ankle 
joint; however, the Board does not find adequate pathology to 
support compensable evaluations based on functional 
impairment.  In fact, the Veteran has not reported 
interference with daily activities and the VA examiner 
indicated that the Veteran's calf pain did not interfere with 
his classes.  

There is also no evidence of malunion or non-union or 
impairment of either the knee or ankle.  The Board therefore 
finds that his disability does not warrant a compensable 
evaluation under any other diagnostic codes regarding the 
knees or ankles.  






II.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

The Veteran's hypertension disability in this case is 
currently rated 10 percent disabling under Diagnostic Code 
7101.  

Under Diagnostic Code 7101, a 10 percent rating is assigned 
when diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
evaluation is prescribed when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2009). 

Considering the evidence in light of the above-noted 
criteria, the Board finds that record does not present a 
basis for assignment of an initial rating greater than 10 
percent for hypertension.

In November 2002, the Veteran's blood pressure reading was 
140/82.  

In March 2003, the Veteran's blood pressure readings were 
150/100, 140/88, 168/90, 160/94 and 161/88.

In March 2005 the Veteran's blood pressure reading was 
150/90.  The diagnosis was hypertension.

In July 2005, the Veteran's blood pressure reading was 
142/91.

In July 2006, the Veteran presented with elevated blood 
pressure that was likely due to low dose anti-hypertension 
medication.  He had complaints of blurred vision, headaches, 
lightheadedness and insomnia.  His blood pressure reading was 
176/97.

In August 2006 the Veteran presented with complaints of 
excess fatigue.  He had been taking Felodipine and 
Metroprolol.  His blood pressure reading was 160/93.

In September 2006, the Veteran's blood pressure reading was 
140/62.

The Veteran underwent a VA examination in October 2006.  The 
Veteran's blood pressure readings were 140/100, 140/100 and 
140/100.  The examiner noted that the Veteran was not 
receiving any treatment for this condition and the current 
functional impairment was blurry visions and headaches.  The 
examiner indicated that there was no finding of hypertensive 
disease and the Veteran did not show to serial blood pressure 
readings.

The foregoing blood pressure readings show that the Veteran 
does not have diastolic blood pressure that is predominantly 
110 or more, or systolic blood pressure that is predominantly 
200 or more as contemplated by a higher disability 
evaluation.  At no point since the Veteran's effective date 
of service connection has the Veteran had a diastolic blood 
pressure reading of 110 or higher or a systolic blood 
pressure reading of 200 or higher.  The regulations do not 
provide that the requirement of medication for treatment of 
hypertension warrants an increased evaluation.  Therefore, an 
initial rating in excess of 10 percent for the Veteran's 
hypertension is not warranted. 


III.  Both Disabilities

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's shin splints and 
hypertension, pursuant to Fenderson, and that the claims for 
a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 
Here, as discussed above, the rating criteria for the 
service-connected shin splints and hypertension reasonably 
describe the Veteran's disability level and symptomatology. 
Thus, as the Veteran's disability pictures are contemplated 
by the rating schedule, the assigned schedular evaluations 
are adequate, and no referral for extraschedular evaluations 
is required. Id.
 

ORDER

An initial compensable rating for bilateral shin splints is 
denied. 

An initial rating in excess of 10 percent for hypertension is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


